DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Election/Restrictions
 Applicant's election without traverse of Species I: Figure 2 in the reply filed on 07/27/2021 is acknowledged.  
Applicant’s request to the Examiner to consider claims 2, 3, 5, 6, 9-11, and 17-20 is not found persuasive because upon closer review, elements recited in claims 2, 3, 5, 6, 9-11, and 17-20 disclose different sensing panels and displays that will require different arrangement and configurations of fingerprint detectors, sensing regions, non-sensing regions, first photo sensors, second photo sensors, signal lines etc. Even though one or more elements recited in claims 2, 3, 5, 6, 9-11, and 17-20 are similar to one or more elements recited in the claims of Species I, the additional elements in claims 2, 3, 5, 6, 9-11, and 17-20  will create a serious burden for the Examiner and will require a different field of search (e.g., searching different 
Claims 2, 3, 5, 6, 9-11, and 17-20 have therefore been withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0133715 A1 to Ballard et al. (hereinafter "Ballard") in view of U.S. Patent Application Publication 2010/0059296 A9 to Abileah et al. (hereinafter "Abileah"), and further in view U.S. Patent Application Publication 2014/0267202 A1 to Zheng (hereinafter "Zheng").
Regarding Claim 1, Ballard teaches a fingerprint sensor comprising: a base substrate including a first sensing region and a second sensing region; a first photo sensor disposed on the first sensing region; and a second photo sensor disposed on the second sensing region (Figs. 1, 3; Para. 30-32 of Ballard; sensing areas 124 and 128… include multiple biometric sensing areas… camera/scanner module 314 is located below the backlight unit and looks “through” the backlight unit at the underside of the touchscreen 104 in the sensing area 124 or 128. The camera/scanner module 314 may include a housing 316, a lens array 318, a photo sensor 320).
Ballard does not explicitly disclose a plurality of first photo sensors, a plurality of second photo sensors, wherein the first sensing region has an area larger than that of the second sensing region, and wherein the plurality of second photo sensors have an arrangement density higher than that of the plurality of first photo sensors, and wherein each of the plurality of first photo sensors has a first size, and each of the plurality of second photo sensors has a second size smaller than the first size.
However, Abileah teaches a plurality of first photo sensors, a plurality of second photo sensors, wherein a first sensing region has an area larger than that of a second sensing region, and wherein the plurality of second photo sensors have an arrangement density higher than that of the plurality of first photo sensors (Fig. 26; Para. 103-107 of Abileah; a separate sensor structure may be included within the display… To increase the ability of the light sensitive elements to detect the details that may be present within a fingerprint it is desirable to have a greater density of light sensitive elements in the region where the fingerprint is to be sensed. In this manner the display may include two (or more) different densities of light sensitive elements across the display).
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include a plurality of first photo sensors, a plurality of second photo sensors, wherein the first sensing region has an area larger than that of the second sensing region, and wherein the plurality of second photo sensors have an arrangement  Abileah in order to modify the device taught by Ballard. The motivation to combine these analogous arts would have been to provide a display device that can accurately sense the fingerprints (Para. 107 of Abileah).
The combination of Ballard and Abileah does not explicitly disclose that each of the plurality of first photo sensors has a first size, and each of the plurality of second photo sensors has a second size smaller than the first size.
However, Zheng teaches first photo sensor having a first size, second photo sensor having a second size smaller than the first size (Fig. 8; Para. 72 of Zheng; a first photosensitive element such as photodiode 402-1 having a first size and a second photosensitive element such as photodiode 402-2 having a second size that is smaller than the first size).
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include that each of the plurality of first photo sensors has a first size, and each of the plurality of second photo sensors has a second size smaller than the first size using the teachings of Zheng in order to modify the device taught by the combination of Ballard and Abileah. The motivation to combine these analogous arts would have been to provide ambient light sensors with reduced area requirements for electronic devices and to output leakage-compensated ambient light sensor signals (Para. 5-10 of Zheng).

Regarding Claim 4, the combination of Ballard, Abileah, and Zheng teaches that each of the plurality of first photo sensors includes a switching transistor and a first photoelectric (Fig. 3; Para. 32 of Ballard; photo sensor 320 may be a CCD light sensor, a CMOS light sensor
NOTE – Incorporating a switching transistor within a photo sensor and having a first photoelectric device connected to one electrode of the switching transistor was very well known in the art at the time when the invention was filed and would only require routine skill for a person of ordinary skill in the art based on the combination of Ballard and Abileah. Therefore, one of ordinary skill in the art would have pursued having a switching transistor and a first photoelectric device connected to one electrode of the switching transistor within the plurality of first photo sensors with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation for controlling such photo sensors in order to turn them on and off and to output an analog signal representative of the measurement by the photo sensors).

Regarding Claim 7, the combination of Ballard, Abileah, and Zheng teaches that the base substrate further includes a first region surrounding the first sensing region and the second sensing region, and wherein no photo sensor is provided in the first region (Figs. 1, 3; Para. 30-32 of Ballard; sensing areas 124 and 128… include multiple biometric sensing areas… camera/scanner module 314 is located below the backlight unit and looks “through” the backlight unit at the underside of the touchscreen 104 in the sensing area 124 or 128. The camera/scanner module 314 may include a housing 316, a lens array 318, a photo sensor 320).

Claim 8, the combination of Ballard, Abileah, and Zheng teaches that the first sensing region and the second sensing region are spaced apart from each other, and the base substrate further includes a second region between the first sensing region and the second sensing region, and wherein no photo sensor is provided in the second region (Figs. 1, 3; Para. 30-32 of Ballard; sensing areas 124 and 128… include multiple biometric sensing areas… camera/scanner module 314 is located below the backlight unit and looks “through” the backlight unit at the underside of the touchscreen 104 in the sensing area 124 or 128. The camera/scanner module 314 may include a housing 316, a lens array 318, a photo sensor 320).

Response to Arguments
Applicant’s arguments with respect to currently amended claims have been fully considered but are believed to be answered by and therefore moot in view of new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622